Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/990312.  Claims 1-20 are currently pending in this application.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third pulley in Claims 14-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9, 11, 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KENT (1,044,535).

Regarding Claim 1, KENT teaches a pulley assembly comprising: a first pulley (12); and a second pulley (13) that is slidable relative to the first pulley (12) between a first position in which the second pulley is laterally offset from the first pulley (12) and a second deposition in which the second pulley (13) is laterally aligned with the first pulley (12).

Regarding Claim 2, KENT teaches wherein the second pulley (13) defines a cavity and wherein the first pulley (12) is disposed in the cavity when the second pulley is in the second position.

Regarding Claim 3, KENT teaches wherein the first pulley (12) comprises a first axis of rotation and the second pulley (13) comprises a second axis of rotation and wherein the first axis of rotation aligns with the second axis of rotation.

Regarding Claim 4, KENT teaches wherein lateral alignment of the first pulley (12) and the second pulley (13) when the second pulley is in the second position comprises alignment of a center of a width of the first pulley with a center of a width of the second pulley.

Regarding Claim 5, KENT teaches wherein the first pulley further comprises an axially extending collar (portion of 12 extending through 13), and wherein the second pulley is slideable along the axially extending collar.

Regarding Claim 6, KENT teaches wherein the first pulley (12) and the second pulley (13) are rotatably coupled such that the first pulley and the second pulley rotate together.

Regarding Claim 7, KENT teaches wherein the first pulley (12) and the second pulley (13) are coupled with a splined connection (28)(27) that provides for relative axial sliding movement between the first pulley (12) and the second pulley (13) while simultaneous providing for concurrent rotation of the first pulley and the second pulley.

Regarding Claim 8, KENT teaches wherein the first pulley (12) defines a first drive component engaging surface configured to engage an endless component and wherein the second pulley (13) defines a second drive component engaging surface configured to engage the endless component.

Regarding Claim 9, KENT teaches wherein the first drive component engaging surface and the second drive component engaging surface are configured to engage an endless chain (10).

Regarding Claim 11, KENT teaches wherein the first drive component engaging surface and the second drive component engaging surface define a plurality of grooves (recesses between teeth on 12 and 13).

Regarding Claim 12, KENT teaches further comprising a locking arrangement (28)(27) that couples the first pulley to the second pulley so that the first pulley and the second pulley rotate together while preventing axial movement of the first pulley relative to the second pulley 


Claim(s) 1-6, 8-12, 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated BORGNA (1,993,131)

Regarding Claim 1, BORGNA teaches A pulley assembly comprising: a first pulley (4)(4’); and a second pulley (3)(3’) that is slidable relative to the first pulley between a first position in which the second pulley is laterally offset from the first pulley and a second deposition in which the second pulley is laterally aligned with the first pulley.

Regarding Claim 2, BORGNA teaches wherein the second pulley (3)(3’) defines a cavity and wherein the first pulley (4)(4’) is disposed in the cavity when the second pulley is in the second position.

Regarding Claim 3, BORGNA teaches wherein the first pulley (4)(4’) comprises a first axis of rotation and the second pulley (3)(3’) comprises a second axis of rotation and wherein the first axis of rotation aligns with the second axis of rotation.

Regarding Claim 4, BORGNA teaches wherein lateral alignment of the first pulley (4)(4’) and the second pulley (3)(3’) when the second pulley is in the second position comprises alignment of a center of a width of the first pulley with a center of a width of the second pulley.

Regarding Claim 5, BORGNA teaches wherein the first pulley further comprises an axially extending collar (outer circumference of (4)(4’)), and wherein the second pulley is slideable along the axially extending collar.

Regarding Claim 6, BORGNA teaches wherein the first pulley (4)(4’) and the second pulley (3)(3’) are rotatably coupled such that the first pulley and the second pulley rotate together (Col. 1 lines 46-56).

Regarding Claim 8, BORGNA teaches wherein the first pulley (4)(4’) defines a first drive component engaging surface configured to engage an endless component and wherein the second pulley (3)(3’) defines a second drive component engaging surface configured to engage the endless component.

Regarding Claim 9, BORGNA teaches wherein the first drive component engaging surface and the second drive component engaging surface are configured to engage an endless belt (15).

Regarding Claim 10, BORGNA teaches wherein the first drive component engaging surface and the second drive component engaging surface are configured to conform to a V-belt (15).

Regarding Claim 11, BORGNA teaches wherein the first drive component engaging surface and the second drive component engaging surface define a plurality of grooves (grooves in (3)(3’) and (4)(4’)).

Regarding Claim 12, BORGNA teaches further comprising a locking arrangement that couples the first pulley to the second pulley so that the first pulley and the second pulley rotate together while preventing axial movement of the first pulley relative to the second pulley (Col. 1 lines 46-56).

Regarding Claim 14, BORGNA teaches A drive system comprising: a pulley assembly comprising: first pulley (4)(4’) comprising a first axis of rotation; and a second pulley (3)(3’) comprising a second axis of rotation that is aligned with the first axis of rotation, the second pully slidable relative to the first pulley between a first position in which the second pulley is laterally offset from the first pulley and a second deposition in which the second pulley is laterally aligned with the first pulley; a third pulley (2)(2’) offset from the pulley assembly; and an endless drive component engaged with the pulley assembly and the third pulley such that rotation of the pulley assembly or the third pulley is transmitted to the other of the pulley assembly and the third pulley via the endless drive component.

Regarding Claim 15, BORGNA teaches wherein the second pulley defines a cavity and wherein the first pulley (4)(4’) is disposed in the cavity when the second pulley (3)(3’) is in the second position.


Regarding Claim 16, BORGNA teaches wherein the endless drive component defines a centerline, and wherein a position of the centerline is maintained whether the endless drive component (15) is engaged with either the first pulley (4)(4’) or the second pulley.

Regarding Claim 17, BORGNA teaches wherein the first pulley (4)(4’) aligns with the third pulley (2)(2’) and wherein the second pulley (3)(3’) aligns with the third pulley (2)(2’) when the second pulley is in the second position.

Regarding Claim 18, BORGNA teaches wherein lateral alignment of the first pulley (4)(4’) and the second pulley (3)(3’) when the second pulley is in the second position comprises alignment of a center of a width of the first pulley with a center of a width of the second pulley.

Regarding Claim 19, BORGNA teaches wherein the pulley assembly further comprises a locking arrangement that couples the first pulley to the second pulley so that the first pulley and the second pulley rotate together while preventing axial movement of the first pulley relative to the second pulley (Col. 1 lines 46-56).



Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art does not teach or suggest wherein the locking arrangement comprises a pin removably received into aligned apertures formed in the first pulley and the second pulley to releasably coupled the first pulley and the second pulley together with the other elements in Claim 13.
The prior art does not teach or suggest wherein the locking arrangement comprises a pin removably received into aligned apertures formed in the first pulley and the second pulley to releasably coupled the first pulley and the second pulley together with the other elements in Claim 20.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654